Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-889
                      Lower Tribunal No. F94-5151B
                          ________________


                             Ramona Tavia,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Ramona Tavia, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and HENDON and MILLER, JJ.

     PER CURIAM.
      Affirmed.    See Johnson v. State, 60 So. 3d 1045 (Fla. 2011)

(recognizing that under rule 3.800(a) the burden is on the defendant to

demonstrate an entitlement to relief on the face of the record and that,

accordingly, the State has no burden to establish that the defendant is not

entitled to relief) (citing Williams v. State, 957 So. 2d 600 (Fla. 2007) (holding

that under rule 3.800(a) the burden is on the defendant to demonstrate an

entitlement to relief on the face of the record and without an evidentiary

hearing)).




                                        2